Name: Commission Regulation (EEC) No 1611/86 of 27 may 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 142/ 16 Official Journal of the European Communities 28 . 5 . 86 COMMISSION REGULATION (EEC) No 1611/86 of 27 May 1986 on the supply of various lots of skimmed-milk powder as food aid tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 1 335/86 (4), and in particular Article 7 (5) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 949 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply skim ­ med-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 29, 4. 2. 1986, p. 3 . (3) OJ No L 148 , 28 . 6 . 1968 , p. 13 . b) OJ No L 119, 8 . 5 . 1986, p. 19 . 0 OJ No L 142, 1 . 6 . 1983, p. 1 . (6) OJ No L 371 , 31 . 12. 1985, p. 1 . 28 . 5 . 86 Official Journal of the European Communities No L 142/17 ANNEX Notice of invitation to tender (') Description of the lot A B 1 . Programme : 1986 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 10 February 1986 2. Recipient UNHCR 3. Country of destination Somalia 4. Stage and place of delivery cif Mogadiscio cif Berbera 5 . Representative of the recipient (2) (3) \ 6 . Total quantity 800 tonnes 750 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SOMALIA / FOR FREE DISTRIBUTION / MOGADISCIO' BERBERA' 12. Shipment period Before 15 August 1986 13 . Closing date for the submission of tenders 23 June 1986 14. In the case of a second invitation to tender I pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 31 August 1986 (b) closing date for the submission of tenders 7 July 1986 15. Miscellaneous ( 4) No L 142/ 18 Official Journal of the European Communities 28 . 5. 86 Description of the lot C 1 . Programme : (a) legal basis (b) purpose 1986 Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient UNRWA Supply Division, PO Box 70, A- 1400 Vienna Telex 135310 3. Country of destination Israel 4. Stage and place of delivery cif Ashdod 5. Representative of the recipient (3)  6. Total quantity 399 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency  9. Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 20 kilograms in accordance with point 4.1 (1 000 g) of Annex I B to Regulation (EEC) No 1354/83 1 1 . Supplementary markings on the packaging TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD' 12. Shipment period Before 15 August 1986 1 3 . Closing date for the submission of tenders 23 June 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 August 1986 7 July 1986 15. Miscellaneous (4) 00 28 . 5 . 86 Official Journal of the European Communities No L 142/ 19 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in the Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) The successful tenderer shall contact the beneficiary without delay so as to determine the neces ­ sary shipping papers . (4) Commission Delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certificate. (f) Shipment to take place in containers of 20 ft ; conditions : FCL/LCL, Shipper-count-load and stowage (cls).